Citation Nr: 0721016	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-35 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for a lumbar 
spine disability due to service-connected pes planus and 
arthritis of both ankles. 

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling. 

3.  Entitlement to an increased rating for arthritis of the 
right ankle, currently evaluated as 20 percent disabling. 

4.  Entitlement to an increased rating for arthritis of the 
left ankle, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from April 1946 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The veteran appealed a February 2003 rating decision that did 
not reopen a service connection claim for a lumbar spine 
disability.

For the three increased rating claims, the veteran filed for 
increased evaluations in November 2000.  The RO denied the 
veteran's claims in a May 2001 rating decision.  The veteran 
filed a notice of disagreement, received in August 2001.  An 
SOC was issued in September 2002.  The veteran subsequently 
filed a withdrawal of all claims on appeal that same month.  
The effect of the veteran's withdrawal is deemed a withdrawal 
of the notice of disagreement filed in August 2001.  
38 C.F.R. § 20.204(c).  Withdrawal does not preclude filing a 
new notice of disagreement provided such filing would be 
timely.  This would have the effect that the withdrawal had 
never been filed.  In this case, however, the veteran would 
have had to file a new notice of disagreement by May 2002, 
which did not occur.  As a result, the claims were 
effectively withdrawn.  

The Board notes that the RO issued supplemental statements of 
the case (SSOC) in February and July 2003.  While this was a 
clear error on the part of the RO and probably confusing to 
the veteran, the SSOC had no effect on the November 2000 
claim, which was already withdrawn.  The veteran responded 
the February 2003 SSOC by filing a Form 9 received in March 
2003.  This was accepted as a new claim for increased 
evaluations for service-connected bilateral pes planus and 
arthritis of the right and left ankles.  The current 
increased rating claims are on appeal from a July 2004 rating 
decision.  

The veteran's motion for advancement on the docket was 
granted in June 2007. 

The issue of service connection for lumbar spine disability, 
claimed as secondary to service-connected pes planus and 
arthritis of both ankles, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An August 1998 rating decision did not reopen a service 
connection claim for a lumbar spine disability on the basis 
that the evidence failed to show that the veteran's current 
lumbar spine disability was etiologically related to service, 
or to a service-connected disability; the veteran did not 
file a timely appeal following appropriate notice, and that 
decision became final.

2.  Evidence received since the August 1998 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for a lumbar spine disability, claimed as 
secondary to service-connected pes planus and arthritis of 
the ankles. 

3.  Bilateral pes planus is manifested by third degree pes 
planus with marked pronation on both feet, medial and lateral 
ligamentous laxity, tenderness along the ligamentous and 
deltoid structures, and progressive pain with severe 
functional impairment. 

4.  The evidence fails to show that the veteran has ankylosis 
of the ankles.  The veteran is in receipt of the maximum 
rating for limited motion of the ankles.



CONCLUSIONS OF LAW

1.  An August 1998 rating decision denying the petition to 
reopen a service connection claim for lumbar spine disability 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1998).

2.  Evidence received since the August 1998 rating decision 
that denied the service connection claim for lumbar spine 
disability, is new and material, and the veteran's service 
connection claim for that disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for a rating of 50 percent, but no higher, 
for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5276 (2006).

4.  The criteria for a rating in excess of 20 percent for 
arthritis of the right ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2006).

5.  The criteria for a rating in excess of 20 percent for 
arthritis of the left ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The law and regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159 (2006).  They also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The veteran was provided with the notice required for 
increased evaluation claims in a May 2004 letter.  That 
letter, along with the September 2005 statement of the case, 
informed the veteran to send any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate the claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit any evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the required notice.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains the veteran's 
service medical records, private medical statements, VA 
medical records, and statements from the veteran in support 
of his claims.  The veteran was also afforded a VA 
examination in June 2004.  The Board finds that VA has 
satisfied its duty to notify and to assist.  All obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims folder, and 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete notice been 
provided at an earlier time.

The RO also issued a letter in 2006 informing the veteran 
about evidence needed to determine the beginning date of any 
payment to which he may be entitled. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Without deciding whether the notice and development 
requirements have been satisfied with respect to the 
veteran's new and material evidence claim for lumbar spine 
disability, the Board concludes that nothing precludes the 
Board from adjudicating this portion of the veteran's claim 
because the Board is taking action favorable to the veteran 
by reopening his claim for service connection.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Claim

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

The veteran was denied service connection for a lumbar spine 
disability in a January 1980 rating decision.  He was 
informed of that decision in writing that same month, but did 
not appeal.  The veteran did not file a timely appeal and 
that decision became final.  38 C.F.R. §§ 3.104, 19.118, 
19.153 (1979).  
The RO denied the veteran's applications to reopen his 
service connection claim in October 1993, January 1996, and 
August 1998 rating decisions.  The last denial was in an 
August 1998 rating decision, which informed the veteran that 
there was no new evidence showing a relationship between his 
lumbar spine disability and service, or a service-connected 
disability.  The veteran was notified of that decision in 
September 1998.  The veteran did not file a timely appeal and 
that decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

Since the August 1998 rating decision is final, the veteran's 
claim may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2006); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

As the last final disallowance of the veteran's claim was an 
August 1998 rating decision, the Board must now determine 
whether new and material evidence sufficient to reopen the 
claim has been received subsequent to the August 1998 
decision.  

On review, the Board finds that the veteran has submitted new 
and material evidence since the August 1998 rating decision 
sufficient to reopen his service connection claim for lumbar 
spine disability.  Evidence received since the August 1998 
rating decision includes two written medical statements, 
dated in July 2002 and May 2003, from the veteran's private 
physician.  In both statements, the veteran's private 
physician indicates a relationship between the veteran's 
lumbar spine and his service-connected foot problems.  
Specifically, in the May 2003 statement, the physician stated 
that "clearly, his feet are aggravating his back."  He 
further reiterated that the veteran "has a diagnosis of 
lower back problems and clearly his foot problem will 
aggravate his lower back pathology."  This new evidence, 
either by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2006).  It raises a reasonable possibility of establishing a 
claim that the veteran's nonservice-connected lumbar spine 
disability was aggravated by his service-connected bilateral 
pes planus.  38 C.F.R. §§  3.156, 3.310; Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Therefore, the evidence can be 
considered new and material for the purpose of reopening the 
service connection claim for lumbar spine disability.  
Accordingly, the claim is reopened.  To this extent only, the 
claim is allowed.  The reopened claim will be addressed in 
the remand following this decision.

III.  Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.   Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2006).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  Alemany v. Brown, 9 
Vet. App. 518 (1996).

Bilateral Pes Planus

The veteran's flat feet are currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2006).  Pursuant to that code, a 30 percent evaluation is 
warranted for severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral pes 
planus, manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendon Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.

Upon review, the RO denied the veteran's claim for an 
increased rating, essentially finding that the June 2004 VA 
examination report and other pertinent evidence, did not show 
pronounced bilateral pes planus, manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendon Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  

The June 2004 VA examination report noted that the veteran 
wears ankle braces and special orthotic shoes.  Evaluation 
revealed pes planus with reduced mobility.  The physician did 
not otherwise address the rating criteria. 

The veteran's private treating physician did address the 
rating criteria.  In statements dated in November 2004 and 
November 2006, that physician indicated that the veteran's 
pes planus was manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendon Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
The physician indicated in an August 2004 statement that the 
veteran exhibited medial instability and unstable gait.  The 
physician further indicated in the November 2006 statement 
that the veteran's bilateral foot problems include 
progressive pain with severe functional impairment.  

In addition to the private physician's statements, objective 
clinical findings from the April 2002 VA examination report 
support a 50 percent evaluation.  The April 2002 VA 
examination report noted that the veteran had third degree 
pes planus with marked pronation on both feet.  Medial and 
lateral ligamentous laxity was present.  Tenderness was noted 
along the ligamentous and deltoid structures.  

Based upon the above, the Board finds that a 50 percent 
evaluation is warranted for bilateral pes planus under 
Diagnostic Code (DC) 5276.  38 C.F.R. § 4.71a, DC 5276.  
There is no basis for an evaluation in excess of 50 percent 
based on limitation of motion due to any functional loss, as 
the veteran is receiving the maximum schedular evaluation for 
bilateral pes planus.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  The Board considered other rating criteria, 
including evaluation for peripheral nerve impairment; 
however, there is no basis to warrant a higher evaluation.  
38 C.F.R. § 4.124a.

In sum, the Board finds that a 50 percent evaluation, but no 
higher, is warranted for bilateral pes planus.

Arthritis of the Right and Left Ankles

The veteran's service-connected arthritis of the right and 
left ankles are separately  rated as 20 percent disabling, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Diagnostic Code 5271 provides a 10 percent disability rating 
for "moderate" limited motion of an ankle and a maximum 
rating of 20 percent for "marked" limited motion.  Greater 
ratings for ankle disabilities of 30 percent and 40 percent, 
are appropriate for disabilities involving ankylosis under 
Diagnostic Code 5270.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5270, a 20 percent rating is assigned for ankylosis of 
the ankle in plantar flexion less than 30 degrees.  For 
ankylosis of the ankle in plantar flexion, between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees, a 30 
percent rating is warranted.  A 40 percent rating is 
warranted for ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2006).

On review, the Board finds that ratings in excess of 20 
percent are not warranted for service-connected arthritis of 
the right and left ankles.  In this regard, the Board notes 
that the veteran is in receipt of the maximum rating for 
limited motion of the ankles pursuant to Diagnostic Code 
5271.  Therefore, a higher rating is not available under that 
code.  There is no basis for a rating in excess of 20 percent 
based on limitation of motion due to any functional loss, as 
the veteran is receiving the maximum schedular rating for 
limitation of motion of both ankles.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).

A higher rating is also not warranted pursuant to Diagnostic 
Code 5270, for ankylosis of the ankle, as the objective 
evidence of record fails show that either of the veteran's 
ankles is ankylosed.  A June 2004 VA examination report notes 
reduced mobility of both ankles; however, mobility was 
present.  Dorsiflexion was 0-10 degrees, plantar flexion was 
0-20 degrees, and the physician noted that the veteran may 
have more mobility than normal in the lateral and medial 
plane of both ankles.  Evaluation reports from the private 
physician dated in April 2004 and August 2004 noted very 
antalgic and unsteady gait, along with decreased range of 
motion of the ankles.  However, ankylosis was not noted. 

In sum, the Board concludes that the preponderance of the 
evidence of record indicates that the veteran's current 
symptomatology does not warrant a rating greater than 20 
percent for either ankle because no ankylosis is shown.

As the preponderance of the evidence is against the increased 
rating claims for arthritis of the right and left ankles, the 
benefit-of-the-doubt doctrine does not apply, and increased 
ratings must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

New and material evidence has been submitted sufficient to 
reopen a service connection claim for aggravation of a 
nonservice-connected lumbar spine disability.  To the extent 
only the claim is allowed.

A rating of 50 percent for bilateral pes planus is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits. 

A rating in excess of 20 percent for arthritis of the right 
ankle is denied. 

A rating in excess of 20 percent for arthritis of the left 
ankle is denied. 


REMAND

The Board has reopened the veteran's service connection claim 
for a lumbar spine disability.  Prior to analyzing the claim 
on the merits, the Board finds that further development is 
necessary.  The veteran asserts that the low back disability 
is related to his service-connected bilateral pes planus and 
degenerative ankle disabilities.  In support of his claim, 
the veteran submitted medical statements from a private 
physician indicating that his service-connected foot problems 
are aggravating his lumbar spine disability.

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  38 C.F.R. 
§ 3.310.  However, VA will not concede that a non-service-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b), 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006).

The addition of 38 C.F.R. § 3.310(b), effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement the 
decision in Allen v. Brown, 7 Vet. App. 439 (1995).  The 
holding in that case has been binding on VA since it was 
issued in 1995.  Thus, the regulatory provisions added by 38 
C.F.R. § 3.310(b) simply conform VA regulations to the 
court's holding, which has been applicable during the entire 
period of this appeal.

Therefore, a medical examination is needed to determine 
whether the veteran's lumbar spine disability has been 
aggravated by his service-connected disabilities. 

Additional records must also be obtained before adjudication 
on the merits.  38 C.F.R. § 3.159.  A December 2005 statement 
from Dr. Theodotou indicates that the veteran was 
hospitalized in August 2005 with a T9 fracture.  The veteran 
underwent surgery and wore a TLSO brace for 90 days.  The 
physician noted that the veteran had diffuse idiopathic 
spinal sclerosis.  These hospital records and treatment 
records are not in the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, 
request the veteran's treatment records 
from Dr. Basil Theodotou, dated from 2005 
to present.  All attempts at obtaining 
these records should be documented in the 
claims file.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his lumbar spine disability.  
The claims file should be made available 
to the examiner and the report should 
indicate that the file was reviewed.  The 
physician should review the claims file, 
including: service medical records; VA 
hospital records from Washington, D.C.; 
records from Dr. Kenmore at Georgetown 
University; records from Dr. Sadr; and 
medical statements from Dr. Harr dated in 
July 2002 and May 2003.  (The documents 
are identified by pink tabs on the left 
side of the claims folder.)  The physician 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or higher degree of probability) that the 
veteran's current lumbar spine disability 
has been aggravated by his bilateral pes 
planus or arthritis of the ankles beyond 
the natural progress of the disease?  

3.  Then, readjudicate the issue of 
entitlement to service connection claim 
for a lumbar spine disability, secondary 
to service-connected disabilities.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow an opportunity for response.  
Then, return the case to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that claims remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


